yon Moschzisker, J.,
The application for a mandamus in this case is in the name of the commonwealth of Pennsylvania, upon the relation of the attorney general, and avers that on April 14, 1903, an act was passed by the legislature and approved by the governor of Pennsylvania, entitled “ An act to fix the salaries of the judges of the Supreme Court, the judges of the Superior Court, the judges of the courts of common pleas and the judges of the orphans’ courts,” followed by the text of the entire act (P. L. 175); that the legislature had appropriated the funds required by the act, and the same were in the hands of the state treasurer ; that the auditor general had drawn his warrants in favor of all the judges in the state in accordance with the terms of said act; that the state treasurer had refused to pay certain of these warrants, and that they had been returned unpaid and protested; that the attorney general had advised the state treasurer that the act of April 14,1903, was constitutional and *375binding upon him, and that it was his duty to make payment of the said warrants, but that he still refused to pay; and the application ends with a prayer for a mandamus directed against the state treasurer, requiring him to perform his duty under the law, and to make payment of all warrants drawn by the auditor general in accordance with the act of April 14, 1903. In the return to the alternative writ of mandamus awarded (actual issuance of which was formally waived by the defendant), all material facts are admitted, and the respondent contends that the act of April 14, 1903, is unconstitutional so far as it attempts to increase the salaries of all judges in commission at the date of its approval; that it is his duty as state treasurer to prevent unlawful disbursements of public money to any person or persons; and the right of the attorney general to appear as relator is denied, and it is contended therein that the commonwealth is not a proper plaintiff.
The Act of Assembly of June 8, 1893, P. L. 345, relating to mandamus, sections 3 and 4, provides that “ the writ of mandamus may issue upon the application of any person beneficially interested,” and that “ when the writ is sought to procure the enforcement of a public duty the proceedings shall be prosecuted in the name of the Commonwealth on the relation of the Attorney General.” Upon the objections raised as to the right of the attorney general to appear as relator, and as to whether the commonwealth is a proper plaintiff, it is necessary to consider whether the writ in this case is to compel the enforcement of what is meant by public duty and defined as such under the law. If every act of the state treasurer which he lawfully does in his capacity as a public officer is to be considered as a performance of a public duty, then the performance of every act which he refused or neglected to do would come within the meaning of the section of the act of assembly referred to, and the proceeding would be in the name of the commonwealth. It is obvious that such a test is too broad, because, while all citizens are, in a certain sense, as a part of the ethics of good government, interested in the proper discharge of every duty owed by a public officer to an individual merely as a private person, still the neglect of such a duty is in itself not a wrong to the public. It is the presence of a common wrong which arises from the neglect of a duty and which determines, among *376other things, whether the duty is a public one. The fact that the common Wrong may also induce a private injury does not in any way invalidate the test nor make the wrong any the less a public one.
“ The question whether the Attorney General can maintain an action, or whefcher such action must be brought by a private party depends upon whether the injury to be redressed is public in its nature, affecting public interests, or whether it is merely private, affecting private rights and interests. In the former case the Attorney General may, as a general rule, maintain the action or proceeding, but in the latter he cannot:” Am. & Eng. Ency. of Law (2d ed.), vol. 3, p. 480.
“ In the case of a wrong which constitutes a public as well as a private injury, the Attorney General may maintain an action in respect to the public injury: ” Am. & Eng. Ency. of Law (2d ed.), vol. 3, p. 481.
If there is an injury to a private party in common with the whole public, the right of the private party to obtain redress in his own name is denied, because, if he interposes, any other might, and as the decision in one individual case would be no bar to any other, there would be no end to litigation and strife, and so it has been repeatedly held that “ a private party may enforce a duty to the public only where there is a special injury to himself, as distinguished from injury to him in common with the whole public : ” Buck Mountain Coal Co. v. Lehigh Coal and Navigation Co., 50 Pa. 91. “ It is only whén a private party suffers a special private damage or injury, differing in kind and not alone in degree from that suffered by the people at large, that he has such a specific legal right as may be enforced by mandamus : ” Com. ex rel. Freeman v. Westfield Borough, 11 Pa. C. C. Rep. 369.
It should be remembered that the writ of mandamus is in its origin a prerogative writ, and the discretion of the court is large in determining as to when it should be issued. If the people of the state in their sovereign capacity are interested in the performance of a public duty to the extent of a common injury, either actual or threatened, in case the duty is not performed, then the community as a whole is the party interested, and as the business of the public is carried on by officers selected by the people, it is the duty of these agents to see that *377the wrong is righted or the threatened injury averted, and the attorney general is one of the officers specially charged with the duty of representing the public in the litigation. “ It is for the public officers exclusively to apply when public rights are to bo subserved : ” Heffner v. Com., 28 Pa. 108; Sanger v. County Commissioners, 25 Me. 291. “ And if the person has
clearly manifested a determination to disobey the laws it is not necessary to wait until the evil is done before issuing the writ: ” Attorney General v. Boston, 123 Mass. 460.
It has even been held that where a statute authorizes the issuance of the writ “ on the information of the party beneficially interested,” that the people, “ if it is a case of public duty neglected, is the party beneficially interested, and the state, that is, the public, should be the complainant, and her officers should conduct the suit: ” Bobbett v. State ex rel. Dresher, 10 Kansas, 9.
Applying the principles above stated to the present case, it is readily conceded that the payment of the salary of any individual judge, looked at in the light of the payment .of a sum of money earned by an individual and due to him, is a private right, and each judge is beneficially interested. As we have already indicated, the fact that the writ in this case may serve a private interest does not in any way exclude the presence of a public duty to be performed. The public at large is most essentially and materially interested in the maintenance of the judiciary as one of the necessary and independent divisions of the government; the constitution requires that they shall be paid by the state an adequate compensation, and the question is one of such public importance that the enforcement of the public duty to pay, under authority of law, the salaries of the judiciary, is one which should not depend upon the willingness of any individual judge, in his private capacity, to attempt to enforce his right as a matter of private benefit.
The petition for the mandamus and the answer or return show a refusal on the part of the state treasurer to honor the warrants drawn for the salaries of almost the entire' judiciary of the state, on the ground that the act of April 14, 1903, cannot constitutionally be construed to entitle judges in commission at the date of the approval thereof to the salaries thereby fixed. It is plain to be seen that a refusal on the part of the *378judges thus situated to perform the duties of their office on the ground that they are not receiving the adequate compensation guaranteed them by the constitution would work a public calamity of the gravest nature.
The question was not decided in Com. ex rel. Elkins, Attorney General, for the use of the School District v. Barnett, State Treasurer, 199 Pa. 161. This was a case where a mandamus was asked for by a school district for the purpose of making the state treasurer pay its share of the money appropriated. There is nothing in the case which would lead one to believe that the test of a public duty under the act of 1898 is that the respondent is a public officer in possession of public funds which he is withholding for the payment of warrants drawn upon him by the properly authorized public officer, and under the instructions of another public officer in relation to the discharge of a duty imposed by statute.
In the Barnett case the court seems to have assumed that the question was a public one, because upon the discussion of the question of jurisdiction (mandamus having been applied for in the court of Centre county, instead of the Dauphin county court, under the act of 1893), the court says that “ If the convenience of getting a decision on a question of public importance outweighs the inconvenience of going to a local court for it, there is nothing in the statute or in the public policy on which it is founded to prevent the officers from so doing. ”
While it is impossible to weigh with accuracy the elements which make up a public duty, still in the present case by contrasting the private rights of the judges with the extent of the duty owed, and the consequences of its neglect, a method of measurement is given whereby it is apparent that the duty owed is greater than that which the private rights demand, and the presence of a public duty is5 clearly demonstrated.
Having shown that this proceeding is properly instituted in the name of the commonwealth on the relation of the attorney general, the next subject to be considered involves an examination of the pleadings in order to determine the questions that are properly raised upon this application.
The act of 1893, relating to mandamus above referred to, provides that if the right to require a performance of the act *379is clear, and it is apparent tliat no valid excuse can be given for not performing it, a peremptory mandamus may be awarded in tbe first instance and directed to issue forthwith. Unless the right is clear on the face of the petition only an alternative writ of mandamus should issue. The application in the present case is made for a peremptory mandamus to issue in the first instance, but it was treated as an application for an alternative mandamus, the actual issuance of which was formally waived by defendant. The proceedings thus reached the same stage as if a rule to show cause, supported by affidavit, had been granted and made absolute and an alternative writ of mandamus had issued. The return or answer which has been filed by the defendant shows that the application has been treated in the manner we have indicated. This answer is really a return to an alternative writ, and is in the nature of a demurrer, because giving merely legal reasons against the validity of the writ. Filing a return or answer instead of a demurrer is proper practice, because a demurrer may not be filed to a petition or application for a mandamus : Plymouth Township Commissioners v. Sweeney, 10 Pa. Dist. Rep. 617. A demurrer could not be filed to the application when we keep in mind that an alternative writ cannot be demurred to, and the return assumes the issuance of an alternative writ.
After the application and return or answer had been filed the attorney general made a motion to strike out such parts of the respondent’s answer as raised the constitutional point, because it is irresponsive, immaterial and irrelevant to the issue, and because it involves a usurpation of power on the part of the respondent to suggest such a question. The proper way, however, to attack a return is by motion to quash or demurrer. Here the answer constitutes the return in ordinary cases, and therefore the motion to strike out might be proper practice if it were a case where a motion to quash a return would be entertained; but bearing in mind that the motion to quash is only granted where a return is frivolous and clearly bad, the motion to strike out must be treated as a demurrer to the answer, and on demurrer the whole question of law, including that of the goodness of the writ itself, is considered.
*380Under section 15 of the act of 1893, the plaintiff may demur to the return or he may plead to or traverse all or any of the material facts contained therein, and this section indicates the proper practice in the present case.
In the case of Kell v. Rudy, 1 Pa. Superior Ct. 507 (1896), Rice, P. J., gives a general discussion on the proper practice under the act of 1893, and his remarks there are pertinent to the present application where he says: “This is not a case where it was apparent on the face of the petition that no Valid excuse for not performing the act could be given,^therefore, regularly an alternative writ should have been issued. The defendant, however, apjjears to have waived that formality and filed an answer setting forth his reasons for refusing to grant any other certificate than such as he had tendered to the plaintiff. We may, therefore, treat the rule to show cause as a substitute for an .alternative writ and the answer as a return thereto. . . . When this stage of the proceedings was reached it was the privilege of the plaintiff to demur to the return or to plead to or traverse all or any of the material facts therein contained.”
In Com. v. The Commissioners, 32 Pa. 218, the counsel for the relator moved the court to disallow a return and to award a peremptory mandamus, and on this motion argument was made. The court treated the motion and argument made on behalf of the relator as a demurrer to the return of the respondents, and considered the case as if it had been entered in form.
However, as the main question raised and argued on the motion of the attorney general to strike out was whether or not the state treasurer, being a ministerial officer, had a right in his answer to raise the constitutional question as a defense to his refusal to honor the warrants drawn on him under the act of 1903,-and as the attorney general, representing the state, contended for his position so stoutly, and assumed the attitude that the state treasurer was a mere ministerial officer, bound to blindly obey the mandates of the legislature as interpreted by the governor and his law officer, on the theory that all executive officers are under the immediate supervision and control of the governor, and that there should be a refusal to recognize in any manner the right of the respondent as an officer to raise the question contained in the averments of his answer, and as *381the attorney general further contended that the issue involved was vital to the cause of efficient government, and the determination thereof would affect the interests of the commonwealth to an extent not limited to the present case, we, therefore, deem it our duty to examine the question with more than ordinary care.
As to the light of the state treasurer to defend against an application for the writ of mandamus on the ground of the alleged unconstitutionality of an act of the legislature, the Pennsylvania cases are unsatisfactory. Com. v. James, 135 Pa. 480 (1890), is a recent case holding that such a plea is not a good defense where the officer refusing has no discretion. Here a mandamus was granted against a clerk of the court of quarter sessions, who had declined to file and record the resolutions of the boards of school directors, in a city of .the third class, which had accepted the provisions of the Act of May 28, 1889, P. L. 274. The court in a per curiam opinion said: “ The act referred to requires him to receive and record these papers; his duties were purely ministerial, and the court below properly awarded the peremptory mandamus. It is but just to say that his act in refusing does not appear to have been one of insubordination, but was intended to test the constitutionality of the said act of 1889. We are of opinion that the constitutional question cannot be raised in this way. We really have no case before us, beyond the mere refusal of the clerk to file the papers.”
But does this case correspond to the present case of the state treasurer, a high constitutional officer of the commonwealth, obligated to care for and protect the funds of the people, and who, furthermore, has the most vital pecuniary interest under his bond? We think not.
There are a number of old cases and two comparatively late Pennsylvania cases, taking it for granted that the state treasurer has this right, but not passing directly upon the point. Com. v. Butler, 99 Pa. 535 (1882), and Com. v. Gregg, 161 Pa. 582 (1894), were both cases where the state treasurer had refused to honor requisitions, because he did not consider the acts valid. In both cases the court granted a peremptory mandamus, and in neither case did the court criticise the action of the officials in contesting the validity of the act. Com. ex rel. *382v. Lemon, 2 Chester Co. Rep. 167, does not bear in any way upon this question. The court simply decided that the treasurer should pay the money he had on hand—not that the court would not go into the constitutionality of the act. The famous case of Com. v. Mann, 5 W. & S. 403 (1843), at pages 421 and 422 of the report, throws some light upon the subject.
The Act of March 30, 1811, sec. 8, 5 Sm. L. 228, provides : “ The State Treasurer shall pay all grants, salaries, annuities, gratuities and pensions established by law, and make all other payments which are or shall be so fixed by law. ” Does this not call for some exercise of discretion upon his part? Is he not more than the court clerk who assumes no obligations ? The Pennsylvania decisions above referred to point toward but do not establish this distinction. If “ established by law ” means merely founded upon a legislative enactment, then, the state treasurer is a clerk, with no discretion whatsoever; but if this clause means “ established by a (valid) law,” then a different aspect is put upon the matter. The question we are now considering as to the right of an administrative officer, such as the state treasurer, to defend against a mandamus proceeding such as the present by questioning the constitutionality of an act of the legislature, seems to be a hitherto unsettled point in Pennsylvania, and it is necessary to make a survey of the law in other jurisdictions before arriving at a satisfactory conclusion.
In the other jurisdictions we find anything but harmony on the subject. The federal cases uniformly hold that an officer, though he be no more than a ministerial officer, has no right to obey an invalid law; that his duty to the state and national constitutions is greater than his respect for the acts of the legislature; that «such an act is no law at all, neither compelling him to obey nor protecting him if he has obeyed it. The opposing cases urge the obstruction to the course of government in the state if every officer can refuse to act. Some of the states, while admitting the right of certain officers to contest the validity of an act, deny it to the more humble officers. In all states, and in the federal courts as well, it is conceded to be a step taken at the officer’s peril and which he should not take lightly: 19 Am. & Eng. Ency. of *383Law, (2d ed.), 764; 23 Am & Eng. Ency. of Law (2d ed.), 369.
In State Lottery Co. v. Fitzpatrick, 3 Woods, 222 (1879), an injunction was sought to prevent officers of the state from enforcing an act taking away a charter in violation of the obligation of contract. Billings, D. J., said: “ The State is not amenable to any suit, and is shielded by the immunity from any process or legal responsibility. But as an unconstitutional law has no inherent force, either to authorize or protect, and, therefore, no claim to be obeyed and no authority to divest rights, the agents of its administration, of whatever name or character, may be called to answer and are individually responsible.” He then proceeds, page 263, to strike the keynote of the position of the federal courts: “The officers of every state of the United States, whether executive or judicial, owe to the Constitution of the United States, a fealty, an homage, an obedience, surpassing that which they owe to their constituents of the state. ”
In Poindexter v. Greenhow, 114 U. S. 270 (5 Sup. Ct. Repr. 903), the court decided a case of detinue for goods unlawfully taken by a tax collector. This was one of the Virginia bond cases; these involved a breach of the obligation of contract. The state of Virginia had agreed to accept certain bonds in payment of taxes—later, they refused. The court, through Matthews, J., said: “ It is said that the tax collector who was sued was an officer and agent of the State, engaged in collecting its revenues, under a valid law, and that the tax he sought to collect was lawfully due; that, consequently, he was guilty of no personal wrong, but acted only in an official capacity, representing the State, and, in refusing to receive the coupons tendered, simply obeyed the commands of his principal, whom he was lawfully bound to obey. . . . . He relied on the Act of January 26, 1882, requiring him to collect taxes in gold, silver, United States treasury notes’, national bank currency, and nothing else, and thus forbidding his receipt of coupons in lieu of money. That, it is true, is a legislative xlct of the State of Virginia, but it is not a law of the State of Virginia. The State has passed no such law, for it cannot; and what it cannot do it certainly in contemplation of the law has not done. . . . He stands, then, stripped of *384his official character, and confessing a personal violation of the plaintiff’s rights for which he must personally answer, he is without defense. ”
In Norton v. Shelby Co., 118 U. S. 425 (6 Sup. Ct. Repr. 1121), Field, J., said : “ An unconstitutional act is not a law; it confers no rights; it imposes no duties; it affords no protection ; it creates no office. It is in legal operation as inoperative as if it had never been passed.” In Huntington v. Worthen, 120 U. S. 97 (7 Sup. Ct. Repr. 469), Field, J., delivered the decision in a case where an injunction was sought by residents of Massachusetts to enjoin the collection of a tax. The defense was that the law exempting the property of the plaintiffs was in conflict with the state constitution. The court said: “When, therefore, under the advice of the Attorney General, the board of railroad commissioners treated as invalid the directions of the statute, that the value of embankments, etc., should not be included in the estimate of the railroad track, it obeyed the constitution rather than the legislature. It may not be a wise thing, as a rule, for subordinate executive or ministerial officers to undertake to pass upon the constitutionality of legislation prescribing their duties, and to disregard it if in their judgment it is invalid. This may be a hazardous proceeding to themselves and productive of great inconvenience to the public; but still the determination of the judicial tribunals can alone settle the legality of their action. An unconstitutional act is not a law; it binds no one, it protects no one.”
A late case is Yale College v. Sanger, State Treasurer 62 Fed. Repr. 177, decided by Shipment, (circuit judge of the district of Connecticut). The complainant alleges the defendant is about to obey an unconstitutional act and divert from it the income of certain funds, secured to it by a contract with the state of Connecticut. The court said: “ It is equally well settled that an officer of the state, who, as an aggressor, invades the property or vested pecuniary rights of an individual in his specific real or personal property, cannot, in a suit at law against him for his toi’t, or in a bill in equity to restrain the commission of the intended injury, when adequate relief cannot be otherwise afforded, successfully justify his conduct upon the ground that he is acting in obedience to the authority of an unconstitutional statute of the state.”
*385It is thus conclusively shown that the United States courts regard an unconstitutional act of the state as no act, and regard the officer obeying such statute as in no wise protected. It. would, therefore, seem a very harsh doctrine that would deny the state treasurer the right to obtain judicial instruction by refusing to obey that which he may honestly believe to be an unconstitutional law, in view of the fact that the federal courts hold him a wrongdoer, liable to any party injured, if he should act thereunder.
Turning to the decisions in the state of New York, we find the case of People ex rel. v. Board of Canvassers, 129 N. Y. 360 (29 N. E. Repr. 345), involving the question whether a board of election officers have the right to refuse a certificate to a party constitutionally incapable of holding the office. Earl, J., said: “ Can the relator come into a court of law and ask its aid in his violation of the constitution and his proposed intrusion into the office of senator?” They decided he could not; and, further on in the opinion they say that should an election inspector deny a man the right to vote, and, upon mandamus, it should appear that he had never been qualified, the court should have to sustain the inspector, who always, nevertheless, acts at his peril in such a case.
New Jersey is in line with the federal courts, although they put a very heavy burden upon the disobedient officer. In State v. Kelsey, 44 N. J. L. 1, there was a refusal by the sec-retary of state to turn over certain moneys as provided by statute. Beasley, P. J., said: “ Statutes are not avoidable even by judicial decision, except upon very satisfactory grounds, and nothing short of an almost absolute certainty with respect to the entire invalidity of an act would afford an excuse to an officer for his refusal to execute it. Any less stringent rule of official conduct in such a respect would be a public evil of very great magnitude. For a financial agent of the government to refrain from putting into operation a legislative policy plainly evidenced by a formal enactment, acting on his own judgment, unassisted by any judicial tribunal, would, unless in an instance of such clear illegality that the flaw would be at once admitted by every enlightened mind, be inconsistent with every dictate of law and public policy.” Yet this case recognizes the right of the officer to raise the question.
*386■ In Kentucky we have the case of Norman v. Kentucky Board of Managers, 98 Kentucky, 537 (20 S. W. Repr. 901). This was a refusal by the state auditor to draw a warrant in pursuance of a law which he contended was invalid. Holt, O. J., said: “ It is a general rule that a court will not listen to one who says a legislative act is unconstitutional, unless his rights are involved or he has a right to question it. Section 230 of our new constitution, however, says: ‘No money shall be drawn from the state treasury except in pursuance of appropriations made by law,’ and our statute forbids the issue by the auditor of a warrant upon the treasurer, unless the money to pay the same has been appropriated by law. If the act of the legislature be void for want of power to pass it, or because it was not passed in the manner required by the constitution, then it is not law; and the auditor is vested with such power and occupies such a position that it is not only his right, but his duty, whenever he is called upon to order the payment of money out of the treasury, to inquire whether it is being done legally. He is, in a certain sense, a trustee, and the public intérést requires that his office should give him the right to question the validity of a legislative act, under which, by means of his warrant, the public money is to be expended.”
In California we have the same rule, evidenced by the case of Denman v. Broderick, 111 Cal. 96 (43 Pac. Repr. 516). Here, again, we have the refusal by an auditor to grant warrants for salary as provided by an act of the legislature, the validity of which he attacked. The court said: “We see no force in the point that the respondent has no interest in the question here involved. The act, under which the petitioner claims, being unconstitutional and void, there is no law authorizing the respondent to draw the warrant, and to do the act demanded of him would be to violate his official duty and oath, and subject himself to liabilities and penalties.”
It will be noted that both the Kentucky and California cases correspond in some respects to the present case.
Michigan makes a distinction between different classes of officers. This is set forth in the case of Maynard v. Board of Canvassers, 84 Mich. 228 (47 N. W. Repr. 756). This was a refusal by the board of canvassers to give a certificate of election, and their reason was that the election law was invalid, *387but the court, in its opinion, admits that where personal or property rights are involved, and great inconvenience and damage would result if prompt action were not taken, in such cases the public officer can allege the invalidity of the act. The court said: “ The canvassers have no right to shift this burden of proof by withholding the certificate or issuing it to another. But it is said that constitutional questions have often been raised and decided by this court in mandamus proceedings. This is true where personal or property rights are involved and great inconvenience and damage would result if prompt action w'ere not taken, In such case the public officer or body charged with the performance of duty may either decline to act on the ground of alleged unconstitutionality of the act or he may proceed. In either event, mandamus will lie to set him in motion in the one case and restrain him in the other. But this does not apply to cases where the duty of the officer is only clerical or ministerial, and the law provides an ample remedy afterwards to test the validity of his action, and that, too, without inconvenience or damage.”
In North Carolina is to be noticed a tendency to distinguish between the cases of different officers. This is clearly shown in the case of Gilmer v. Holton, 98 N C. 26 (3 S. E. Repr. 812), where the supreme court refused this defense of unconstitutionality in the case of a clerk of the superior court, saying, “ It is a proper occasion for us to remark, that if every subordinate officer in the machinery of the state government is to assume an act of the legislature to be in violation of the constitution, and refuse to act under it, it might greatly obstruct its operation and lead to most mischievous consequences. This is only permissible, if at all, in cases of plain and palpable violation of the constitution, or where irreparable harm will follow the action.”
Wisconsin is in line with the federal decisions, as shown by the case of State v. Tappan, 29 Wis. 664, where a town clerk refused to levy a tax because he considered the law invalid, and it was contended that the clerk, who was a mere ministerial officer, had no power to pass upon its validity. The court held: “ The act being void, it binds no one, and any person may assert its true character and refuse to obey it.”
Nebraska, in the case of Van Horn v. State, 46 Neb. 62 (64 *388N. W. Repr. 365), decided that where a supposed act and the constitution clash, the constitution must be obeyed. Ministerial officers are not bound by their oaths to obey an unconstitutional statute.
Cases have arisen as to whether or not an officer derives any defense from an invalid act in case he is sued by a party injured through its enforcement. Besides the cases already cited from the federal courts, the supreme court of Massachusetts, in the case of Kelly v. Bemis, 70 Mass. 83, decided that an officer could derive no protection from an act of this character. The supreme court of Indiana, in the case of Sumner v. Beeler, 50 Ind. 341, held to the same effect in a suit for illegal arrest under an unconstitutional statute. The court said: “No question in law is better settled, and this is admitted by the counsel for the appellants in their brief, than that ministerial officers and other persons are liable for acts done under an act of the legislature which is unconstitutional and void. All persons are presumed to know the law, and if they act under an unconstitutional enactment of the legislature, they do so at their own peril, and must take the consequences.”
There are cases from jurisdictions of high standing which contradict the principles which are laid down in the cases just cited. For instance, the supreme court of Maine, in the - case of Smyth v. Titcomb, 31 Maine, 272, holds that a tax collector cannot refuse to act because of the'invalidity of the act. The, court said: “ He is not responsible for the law, or for the possible wrongs which may result from its execution. . . . Public policy, as well as public necessity and justice, require a prompt and efficient action from such officers.”
Likewise, the state of Illinois, in the case of People ex rel. v. Salomon, 54 Ill. 39, holds this view, saying: “ Being a ministerial officer, the path of duty was plain before you. . . . Your only duty was obedience. The collected will of the whole people was embodied in that law. A decent respect to them required that all their servants should obey it.” This was an attachment for failure to obey a mandamus.
So holds the case of United States ex rel. v. Marble, 3 Mackey (D. C.), 49 (1883), where the court said: “ It is objected on behalf of the commissioner of patents that the act of Congress of June 18, 1874, providing for the registration of labels is *389unconstitutional, and therefore void. A very elaborate, ingenious and, perhaps, under appropriate circumstances, successful argument has been made to sustain this position. But we think the point raised has no application to this case. We do not think it lies in the mouth of a government official to call in question the constitutionality of a law directing him to perform a purely ministerial duty.”
We notice this case is cited by the attorney general in his paper-book, but as the law of the District of Columbia is supposed to conform to the federal law of the land, the cases cited from the supreme court of the United States allow no doubt on this question, and show that this case cannot well be considered.
The attorney general likewise cites a large number of other cases to support the contention that an administrative officer has no right to make the defense that we have been considering. The case of Flournoy v. Jeffersonville, 17 Ind. 169, cited by him, cannot be held to put Indiana in favor of this view, as is clearly shown by the case of Sumner v. Beeler, 50 Ind. 341. This is also true of the California case of Downer v. Lent, 6 Cal. 94, cited, which is clearly ruled by the contrary case of Denman v. Broderick, 111 Cal.96 (43 Pac. Repr. 516). The New York cases of People v. Collins, 7 Johns. Rep. 549, and Halstead v. The Mayor of New York, 3 N. Y. 430, cited, are clearly ruled, so far as this question is concerned, by the contrary ease of People v. The Board of Canvassers, 129 N. Y. 360 (29 N. E. Repr. 345). The Michigan case of Attorney General v. Board of County Canvassers, 64 Mich. 607, cited, is explained by the case of Maynard v. Board of Canvassers, 84 Mich. 228 (47 N. W. Repr. 756). As to the citation from Amy v. Supervisors, 78 U. S. 136, made by the attorney general, we need only refer to the case of Huntington v. Worthen, 120 U. S. 97 (7 Sup. Ct. Repr. 469). The attorney general cites the Massachusetts case of Waldron v. Lee, 22 Mass. 323, but the following excerpt from the opinion in that case shows that it does not conform to the rule contended for by the attorney general: “ If it should manifestly appear that a tax was illegally granted or assessed, so that the officers required to collect it would have no authority, or the persons taxed would have a right to restitution by action, without doubt the court would withhold the exercise of its power, rather than throw the par*390ties into an expensive field of litigation.” Therefore, it is safe to presume that the law of Massachusetts must be taken to be contrary to the attorney general’s contention. The case of State v. Hastings, 14 Wis. 75, is cited, but there is evidently an error here, for examination of the volume indicated fails to disclose any such case; however, the later case of State v. Tappan, 29 Wis. 664, seems to'hold a contrary view. We can hardly subscribe to the doctrine which the attorney general seeks to support by the case of State v. Buchanan, 24 W. Va. 362, to the effect that the mere fact that the governor, as the constitutional head of the state government, has signed a bill deprives the state treasurer of any and all right to question its constitutionality.
These cases will give a general view of the law in this country. It is not harmonious, but the weight of authority appears to be in favor of the cases which hold to the right, and, in some instances, the duty, of certain administrative officers to refuse to act under what they honestly believe to be an unconstitutional act. The American and English Encyclopedia of Law (2d ed.), vol. 19, page 764, states : “ Under .either view, if an officer has a personal interest in the question, or if the nature of the office is such as to require him to raise it, he may make the defense.” It can be seen that the courts of other jurisdictions have drawn a distinction between strictly ministerial officers, such as inspectors of elections and clerks of courts, and higher officers, such as state treasurers and state auditors, who, according to the cases, seem called upon or permitted to exercise a certain amount of judicial interpretation.
Although we do not decide that all ministerial officers of the state government have a right to refuse to act under a law because they conceive it to be unconstitutional, and thus constitute themselves tribunals to pass upon the validity of acts of the legislature generally, we do hold in this particular case that the state treasurer, being a high constitutional officer of the commonwealth, intrusted with the funds of the state, under the law, has the right to raise by his pleadings, the question of the constitutionality of the act of April 14, 1903, fixing the salaries of the judges of the commonwealth. For the reasons given, the motion to strike out must be overruled and the answer of the state treasurer stand as stated.
*391To return to the pleadings; considering the motion to strike out as a demurrer, the issue raised is as to the validity of the answer, whether, on the whole, it presents a legal excuse for not performing the command of an alternative writ, and in order to properly determine this question, the answer must be looked at in the light of the averments in the application.
The court will not issue a mandamus to compel the state treasurer to honor the warrants of the auditor 'general in this instance, unless it is clearly satisfied that the act of 1903 is constitutional in its attempt to raise the salaries of judges in commission at the date of its approval, and the question of the constitutionality of the act in this respect is squarely raised by the pleading in this case.
It is but proper, before entering upon the consideration of this vital question, to notice the appropriate rules of construction by which we should be guided.
A leading rule for judicial construction of constitutional provisions is that every possible presumption and intendment must be made in favor of the constitutionality of an act, and the courts can only interfere in cases of clear and unquestioned violation of the fundamental law. The authority of courts to declare statutes unconstitutional is a power of high responsibility and not to be exercised except in cases free from doubt, and all doubt is to be resolved in favor of the constitutionality of the act: Sedgwick’s Construction of Statutory and Constitutional Law (2d ed.), 409; Bank v. Smith, 3 S. & R. 63 (Chief Justice Tilghman) ; Com. v. Butler, 99 Pa. 535 (Chief Justice Shauswood) ; Craig v. First Presbyterian Church, 88 Pa. 42 (Justice Paxson) ; In re Sugar Notch Borough, 192 Pa. 349 (Justice Mitchell, now Chief Justice).
“ There is a presumption in favor of the constitutionality of a statute, and in accordance therewith, when a statute is susceptible of two constructions, one of which supports the act and gives it effect, and the other renders it unconstitutional and void, the former will be adopted, even though the latter may be the more natural interpretation of the language used: ” 26 Am. & Eng. Ency. of Law (2d ed.),640.
“ In case of irreconcilable conflict between the provisions of a constitution, that which is more specific in subject-matter *392will usually prevail as against a more general one : ” 6 Am. & Eng. Ency. of Law (2d ed.),927.
Where in the same instrument is to be found a particular enactment and also a general one, which, in its most comprehensive sense, would include what is embraced in the former, the particular enactment must be operative, and the general enactment must be taken to affect only such cases within its general language as are not within the provisions of the particular enactment, this rule being subordinate to the principle that a construction giving full effect to all parts should be adopted if possible, and we are to inquire whether or not one necessarily comes in conflict with the other: 26 Am. & Eng. Ency. of Law (2d ed.),619.
“ The uniform construction given to a provision of the constitution by the legislature, with the silent acquiescence of the people, including the legal profession and the judiciary, and the injurious results which would ensue from the contrary interpretation, are proper elements 'of a legal judgment on the subject: ” Moers v. The City of Reading, 21 Pa. 188. If an act be susceptible of the interpretation which has been put upon it by long usage, the court will not disturb that construction : Pochin v. Duncombe, 1 H. & N. (Exch.) 842, Pollock, C. B.
The views expressed by members of the convention, as set forth in the debates of the constitutional convention and the report of the committee as to changes made by the new constitution, cannot be resorted to in order to arrive at a judicial interpretation of any part of the constitution, if a sensible interpretation of the part in question can be made under the usual rules of judicial construction. This is on the principle that the final draft of the constitution is what the people adopted, not the preliminary debates leading up to it, or the construction put upon it by members of the convention afterwards: Com. v. Balph, 111 Pa. 365 ; Maxwell v. Dow, 176 U. S. 581, (20 Sup. Ct. Repr. 448) ; Bank v. Com. 19 Pa. 144; County of Cumberland v. Boyd, 113 Pa. 52.
In Eakin v. Raub, 12 S. & R. 330, a statement by Gibson, J., is as follows: “ A constitution or a statute is supposed to contain the whole will of the body from which it emanated, and I would just as soon resort to the debates in the legislature for *393the construction of an act of assembly as to the debates in the convention for the construction of the constitution.”
Where an article in a constitution on a specific subject (or department) of government contains a complete system in itself, it should not be changed in any particular in judicial construction by reading into it a general article, which in terms is inconsistent therewith, where both articles can stand within their own sphere: Com. v. Griest, 196 Pa. 396.
Where a power, therefore, has always been exercised by the legislature, the constitutional withdrawal of it by the people must be plain. If doubtful, it will not be made clear by construction. The people, through the legislature, have unlimited power, except where they impose upon themselves constitutional restraints : Pittsburg v. Railroad Co., 205 Pa. 13.
When the general terms used in a general section of the constitution cover a specific ease by the letter, that is not within the spirit and real intent thereof, they will be held not to apply to such a specific case : Clark’s Estate, 195 Pa. 520.
“ Constitutions are not to receive a narrow or technical or too literal construction. They get their authority from the adoption of the people, and they are to be read in a broad and, as far as possible, untechnical way to carry out their purpose: ” Clark’s Estate, 195 Pa. 520; Page v. Allen, 58 Pa. 338.
We are safe in saying that a cardinal rule to be kept in mind is, that all parts of the constitution are of equal authority and binding operation, and that the various parts are to be understood and construed so as not to conflict with each other, and so that all may stand together; and in making such a construction we have a right to consider the general history of the development of the various portions of the constitution.
Bearing these general principles in mind, we will now take up the consideration of the real question at hand. Is the act of April 14, 1903, constitutional, so far as it attempts to increase the salaries of judges in commission at the time of its passage and approval?
Article Y, is the judiciary article of the constitution. Section 18 thereof is in the following words: “ The judges of the Supreme Court and the judges of the several courts of common pleas and all other judges required to be learned in the law, shall, at stated times, receive for their services an adequate *394compensation, which shall be fixed by law and paid by the State. They shall receive no other compensation, fees or perquisites of office for their services from any source; nor hold any other office of profit under the United States, this State or any other state.”
The words used in this section—“ shall, at stated times, receive for their services an adequate compensation, which shall be fixed by law, and paid by the State ”—are exclusively peculiar to the section itself, and are not to be found anywhere else in the constitution, and when we look at them in the light of their historical development, as well as in the light of the true meaning of the words themselves, the whole section becomes so perfectly plain that one is filled with wonder that its meaning should be questioned at all. They first appear in the old constitution of Pennsylvania, adopted in 1790, and the words, “ an adequate compensation to be fixed by law ” were placed there after thoughtful consideration as an improvement upon a like clause in the constitution of the United States, which is in the same general terms as the Pennsylvania clause, but without the phrase, “ an adequate compensation to be fixed by law.” This clause was continued in the constitution of 1838, and re-enacted into the present constitution of the state in 1873; the language in the present constitution differing from that of the constitution of 1790 and the constitution of 1838 in the substitution of the words, “ which shall be fixed by law ” for the words “ to be fixed by law; ” in the striking out of the words, “which shall not be diminished during their continuance in office,” and, further, in the modification of the prohibition as to the holding of other offices of profit, so as to make the prohibition extend to offices of profit “ under the United States, this State or any other state.” We do not see that there is any real difference in the first change of the words above noted, and we will show hereafter that the striking out of the second phrase above quoted worked no difference in the law. The other change made is not relevant to the consideration of the question before us.
The words “ shall be fixed ” clearly relate to some future legislative action, and, fortunately, we have a judicial expression of opinion on those words in the great case of Com. ex rel. v. Mann, 5 W. & S. 403, where Judge Rogers, on *395page 411, said: “ Now, what is meant by an adequate compensation to be fixed by law? No other interpretation can be given to it than that the compensation is to depend upon some future legislative enactment. The legislature are to determine under their constitutional responsibility, from time to time what constitutes an adequate compensation. . . . The reasons for this distinction, and they are most satisfactory, are these: ‘ The fluctuations in the value of money, the state of society, rendered a fixed rate of compensation in the constitution inadmissible. What might be extravagant to-day, might, in half a century, become penurious and inadequate.’ ”
That these words have always been considered in this light by the people of the state and by the legislature is shown by the fact that, acting by authority thereof, they have from time to time, and on many occasions, raised the salaries of the judiciary so as to make them adequate at the periods of the various enactments. Even has this been so under the present constitution. By the Act of June 8, 1881, P. L. 56, the salaries of the Supreme Court judges were increased. By the Act of June 4,1888, P. L. 74, a new schedule of salaries for the common pleas judges was established, and by the Act of June 13, 1883, P. L. 91, a new schedule of salaries for the orphans’ court judges was established. Under the old constitution, numerous instances of increases from time to time occurred. After the constitution of 1790 the salaries were fixed at ¿6500 per annum, and subsequently increased, and that increase again followed by another increase; and so after the constitution of 1838 were the salaries fixed and increased. We will discuss the case of Com. v. Mann, 5 W. & S. 403, more at iength later on.
The word “ adequate ” has a fixed and settled meaning. It is derived primarily from the word adeo, adire, to come to; and, secondarily, from adequito, adequare, to ride up to, to come to meet, to equalize or bring to a level. In a Dictionary of Synonyms and Antonyms, by C. J. Smith of Christ’s Church, Oxford, published in London, in 1881, the word “adequate” is said to mean “ equal to in required measure or object or purpose ; sufficient; fit; satisfactory ; fully competent; able.” The autonym is “ unequal; insufficient; incompetent; in*396adequate.” Webster defines “adequate” as “equal, proportionate or correspondent; fully sufficient; commensurate.” “Inadequate” as “not adequate; unequal to tbe purpose; insufficient to effect the object; unequal; incomplete, defective ; as inadequate resources, power, ideas, representations and the like.” The Century Dictionary defines “ adequate ” as “ equal to what is required; suitable to the case or occasion; fully efficient; proportionate; as an adequate supply of food.” The antonym is “ inadequate; incompetent; insufficient to effect the end desired; incomplete; disproportionate; defective.”
We hold the above section of the constitution to be an absolute mandate upon the legislature to provide “adequate compensation” for the judges. It is within the power and the duty of the legislature, and of the legislature alone, to determine, in the first instance, what is adequate compensation, and after this determination has been reached, then it is the right of the judges to receive what is fixed. It cannot, with any show of practical reasoning, be argued that this word “ fixed ” means that when the legislature has once fixed salaries under the mandate, that their power is exhausted. Such a construction would make a dead thing out of the constitution, and would be entirely contrary to the latter-day spirit of constitutional construction. Mr. Justice Paxson, in Wheeler v. Philadelphia, 77 Pa. 338, well expresses his thought when he says : “ We will not presume that the framers of that instrument (the constitution), or the people who ratified it, intended that the machinery of their state government should be so bolted and riveted down by the fundamental law as to be unable to move and perform its necessary functions.”
What may be an adequate compensation at the beginning of a long term of years, we know, in the light of common knowledge, is almost bound to become inadequate before the expiration thereof, so that the words used in this constitutional section necessarily imply a power by law to carry out the mandate thereof, to change such compensation, so as to bring it up to adequacy in accordance with the changes of time.
If this line of reasoning is not correct and true, why, then, were these peculiar words used in reference to the salaries of the judiciary that are not to be found in any other portion of *397the constitution, and why was the word “ adequate ” used at all? There is no possible explanation that appeals to the reason of man except the common sense explanation that is conveyed by the words themselves, which have been judicially construed as before shown. But the objection has been made that when the legislature once fixed the salary, as to judges taking office under the salary as fixed, they were bound by the salary existing at the time of their election and taking of office, and that any change of salary that would bring about an increase could only lawfully apply to judges taking office after the approval of the act. Certainly this cannot be so on any general principle of law, for to so hold we would have to consider that a judge, in accepting a term with a definite salary attached to it at the time, entered into a contractual engagement with the state that he would serve out his term without an increase of salary. Many well-considered cases have decided that there is no such contractual relation existing between the public and those that serve it in official capacity : Com. v. Bacon, 6 S. & R. 322; Barker v. City of Pittsburg, 4 Pa. 49; Com. v. Mann, 5 W. & S. 403; McCormick v. Fayette County, 150 Pa. 190; Butler v. Pennsylvania, 51 U. S. 402.
However, it is said that article III, section 13, of the constitution of Pennsylvania, viz : “ No law shall extend the term of any public officer, or increase or diminish his salary or emoluments, after his election or appointment,” controls, and that under that provision of the constitution, the act of 1903, increasing the salaries of all the judges in the state, is not constitutional in its attempt to increase the salaries of judges in commission at the date of its approval, and can only be constitutionally applied to judges taking office after the date of its approval.
Why should this general section be held to govern and control and, in fact, overthrow the plain meaning of the special section as to judicial salaries, which for years has been held by common practice, acceptance by the people, judicial construction and numerous legislative enactments thereunder, to allow and dictate increases in judges’ salaries so that the same shall always be kept up to an adequate standard ? Shall we say, simply because this section uses the general phrase “ any *398public officer, ” that it of necessity means the judges ? Of course, judges in a certain sense are public officers, but are they public officers in the sense meant by this section of the constitution is the question to be here answered. Surely the mere use of a general term in a clause of the constitution which, if construed in its most literal sense, would make that clause inconsistent with a most important and special part of the instrument, must lead us to hold, what is most apparent, that the general term used must in the particular instance at hand, be construed according to its spirit and real meaning and not according to its letter. In construing the constitution we must constantly keep in mind the fundamental distinctions which exist among the three great departments of the government—the legislative, the executive and the judicial. All parts of the constitution should be considered of equal authority and binding operation, and understood and construed so as not to conflict with one another, and it is inconceivable to think that the mandatory provision as to the adequacy of judicial salaries, relating exclusively to that department of the government, the upholding of the independence of which has always been one of the greatest cares of the people, is to be rendered inoperative and made nugatory by a general provision, couched in the most general terms, located in another part of the constitution which deals with the restrictions and regulations of the legislative power.
Let us examine this section in comparison with section 18 of article V, and see whether or not section 13 of article III must be read into the judicial section, or whether it is so inconsistent therewith that it cannot possibly be said to apply thereto.
In the first place, where section 13 says, “ No law shall extend the term of any public officer,” to that extent it certainly cannot mean a judge, for the terms of the judges are expressly fixed by section 2 of article V, as to the Supreme Court judges, at twenty-one years, and as to the common pleas judges, by section 15 of article Y, at ten years. Therefore, the judiciary article fully provides as to the terms of all judges, so that the legislature would have no power over increasing such terms.
Section 13, article III, goes on to say “ Or increase or diminish his salary or emoluments after his election or appointment.” *399We believe that we have shown most plainly that section 18 of article Y in itself not only gives the right to the legislature to increase salaries, but contains a mandatory direction that the legislature shall increase the salaries of judges so as to keep them up to an adequate standard; so that it is not necessary to repeat the argument here.
We now come to the question: Are the judiciary dependent upon section 13 of article III to prevent the legislature from diminishing their salaries during the term for which they may have been elected ? It is not essential to the question before the court to decide as to the right of the legislature to diminish the salary of a judge during the term for which he may have been elected, and we do not make any decision on that point at this time, but we state most emphatically that it is our belief that the legislature have no right to diminish the salary of a judge during the term for which he may have been elected, and that this protection to the judiciary is not in any sense dependent upon section 13 of article III of the present constitution of the state. The case of Com. v. Mann, 5 W. & S. 403, establishes this point, to our mind, beyond a doubt. It is perfecty true that that case was decided under the old constitution of 1838, which contained in the judiciary section the words, “ an adequate compensation to be fixed by law, which shall not be diminished during their continuance in office,” and that the phrase, “ shall not be diminished during their continuance in office,” was stricken from the present constitution and is not to be found therein, but, nevertheless, anyone who reads that case carefully will see that Judge Rogers did not found his decision exclusively upon that phrase in the old constitution, but founded it on fundamental constitutional principles underlying the entire structure of our constitutional government. We will cite the words of the judge: “If, by the remarks already made, I have succeeded in establishing the position that the complete independence of the judiciary is a fundamental principle of the Constitution, designed mainly for the protection of public and private rights, and that the construction put upon that clause of the Constitution aims a fatal blow at it, then may I not here safely rest the argument ? For no course of reasoning can render the proposition plainer, that the pretension of the respondent is at war with the spirit of the Constitution.”
*400In that case the relator, a judge, on going into office, was entitled to receive from the commonwealth a salary of $1,600 per annum. This salary was afterwards increased $400 per annum, and, subsequently, the legislature repealed the increase. The relator asked for the salary as increased, on the ground that the legislature had no right to reduce his salary during the term for which he had been elected. The answer made to this was that he went in at a fixed salary of $1,600 per annum, and that the legislature had not attempted to decrease that fixed salary, but that the extra $400 was a mere gratuity, and could be taken away by the legislature just as it was given. Let us see what Judge Roghgus said as to this. After tracing the historical development of the recognized right of the judiciary to a fixed and adequate compensation, reference is made on page 408 to the then constitution of Pennsylvania, and the opinion goes on to say: “ They have not ordered a permanent salary simply, but they have directed an adequate salary to be provided, thereby securing, as far as human laws could do, the independence of that invaluable and indispensable branch of government. If, then, these views • be correct, and that they are cannot be reasonably questioned, it follows that any constuction, come from what quarter it may, which tends to defeat or nullify this fundamental and vital principle of constitutional law, must be unsound. And now let us examine the grounds of the respondents’ return. A distinction is attempted between judges appointed after and before the act of July 19, 1839, the act by which the Legislature increased the salary of the relator. Whilst it is admitted that the former are entitled to receive their increased salary, it is denied that the latter are in the same situation. The propriety of the distinction I confess myself unable to perceive. The sum of the argument is, that because the Legislature thought proper, by way of gratuity, as it is called, to add to the salary of the relator, they have the right, notwithstanding the constitutional prohibition, to take it away. That the power that can create can likewise destroy. But this, it is obvious, is an unsound position, as it by no means follows that because, for reasons which will be hereafter stated, they thought it right and just to increase the compensation of the relator, they are at liberty to withdraw it under the pretext that, as it was a gratuity, they were not constrained from re*401suming their bounty when they deemed it expedient. But to test the correctness of the argument let us inquire what is the inevitable result of the position assumed by the respondent? If admitted in the extent claimed, and it is not susceptible of limitation, does it not lead to the entire frustration of the very object which the framers of the Constitution had in view, and which they have guarded with such sedulous care ? If it be correct that the power over a man’s subsistence amounts to a power over his will, what instrument better calculated to give the Legislature an undue and improper influence over the judicial department of the government than by an address in the manner proposed to their hopes as well as their fears. As, for example, take the case in hand. Here the Legislature have assumed the control of the relator so far as he could be influenced by the possession or loss of $400 a year. Cases may occur when, with the aid of the additional salary, it may be merely a decent support of himself and family. A power, therefore, to reduce it may, it is obvious, be equivalent to a power to deprive him of office altogether.”
The last few words of the above quotation speak so strongly that it is impossible to get away from them—■“ A power, therefore, to reduce it may, it is obvious, be equivalent to a power to deprive him of office altogether.”
The judiciary are peculiar unto themselves, an independent and high class of officials, elected for exceeding long terms, giving their entire time to the public service, and distinguished from other officials in the fact that upon taking office they are deprived by law and custom from deriving an income from prior and usual sources, being confined to their salaries alone for subsistence; with the always present public necessity of keeping up and supporting their absolute independence and dignity, and this not so much for the benefit of the judge as for the good of society as a whole.
If it should be held for a moment that the legislature, after fixing the salary of a judge, had power to reduce it, we would be obliged to hold that they would have the power to reduce the salaries of all judges, as, in fact, such laws must be general, and, therefore, if they passed any such laws, they would be obliged to reduce the salaries of all judges. If they can pass a law reducing the salaries of judges, then they can pass a law *402practically sweeping away the salaries entirely, and if they can practically sweep away the salaries—“ the power over a man’s subsistence amounting to a power over his will”—-they can crush and destroy the whole judicial department of the government. If this is possible, then the legislature by an act could destroy the government itself, for the judiciary is a co-ordinate branch of the government, without which the whole fabric would be bound to fall to pieces. Therefore, it is most plain that the judiciary do not need the alleged protection given by section 18 of article III to preserve them against diminishment of salary. Not only the mandate that the legislature shall keep judicial salaries up to an adequate standard, but the actual structure of our constitutional government is the protection given. The legislature is ordered by the people to keep salaries up to an adequate standard, and it is' for them, from time to time, to say in the first instance what is adequate. What they may concede to be adequate may be or become more than adequate, but that would not give the legislature power to reduce. That right we have no doubt does not rest with the legislature, but rather is a judicial question. The judiciary might voluntarily, if the needs of the government required it, surrender a portion of their fixed salaries, but no portion thereof could be wrested from them by the legislature. Therefore the word “diminish” in section 13 of article III is not necessary to be read into section 18 of article V of the constitution in order to maintain an independent judiciary.
The next point to he noticed about section 13 of article III is the insertion of the word “ emoluments,” which is defined in Apple v. Crawford County, 105 Pa. 300, to be “ any perquisite, advantage, profit or gain arising from the possession of an office,” and by Anderson to be “ any perquisite, advantage, profit or gain arising from the possession of an office. Imports, then, more than ‘ salary ’ or ‘ fees.’ ” Certainly this is not meant to apply to the judiciary, for section 18 of article V says: “ They shall receive no other compensation, fees or perquisites of office for their services from any source.”
Thus we see, by the analysis of section 13 of article III that no part of it is necessary to be read into the judiciary article in order to make that complete, and, in fact, no part of it or word of it is applicable to that article, and that that por*403tion of it which declares against the increase of salaries is absolutely and utterly inconsistent with the judiciary article, and, therefore, cannot be held to apply thereto.
Another glance at the constitution will show us plainly that the phrase “ any public officer,” as used in section 13 of article III, does not mean for a moment to coverall public officers in the state, for if we look at section 8 of article II, concerning the legislature, we will find this provision: “ The members of the general assembly shall receive such salary and mileage for regular and special sessions as' shall be fixed by law, and no other compensation whatever, etc. No member of either house shall, during the term for which he may have been elected, receive any increase of salary, or mileage, ‘ under any law passed during such term.” It is plain to be seen that this general section 13 is not meant to apply to members of the general assembly, for the special provision, as above quoted, covers the matter of increase of salary without regard to section 13 ; and as to a diminishmeut of salary, it is fair to presume that the people who adopted the constitution thought it was unnecessary to provide that the legislature should not diminish their own salaries, as they had that in their own power, and if they saw fit to diminish them, that was no concern of the people. We cannot answer this argument by saying that members of the legislature are not state officers, for if we look at section 4 of article VI we will find that they are specially referred to as officers in the following words: “ All officers elected by the people, except governor, lieutenant governor, members of the general assembly,” etc. Therefore, for some reason, not necessary to be here considered, it was conceived by the framers of the constitution and by the people who adopted it, that, although section 13 refers to any public officer, it was not meant to cover members of the legislature, the article on the legislature covering the same matter itself. Exactly what has been said as to members of the legislature can be said as to the judiciary. It was not intended to cover the judiciary, the article on the judiciary making full provision for all the matters contained in general section 13, so far as the judiciary are concerned.
In addition to all this, it can well be maintained that the construction that section 13 of article III is not intended to *404cover the judiciary was adopted by the constitutional convention itself, when, in the schedule appended to the constitution, they declare, over the signature of every member of that convention, as follows : “ The general assembly, at the first session after the adoption of this constitution, shall fix and determine the compensation of the judges of the Supreme Court and of the judges of the several judicial districts of the commonwealth, and the provisions of section 13 of the article on legislation shall not be deemed inconsistent herewith.”
The constitution then was about to be given to the people, and, if adopted, it would contain the inhibition that “No law shall increase or diminish the salary of any public officer after his election or appointment.” This inhibition would, of course, have been binding on the next legislature, which was to meet in the following January. We are also to bear in mind that the compensation of judges was then fixed by a general act of the legislature. Mr. Cyrus G. Derr, of the Reading bar, in an interesting paper published in the Legal Intelligencer, volume of 1903,-pages 320 and 321, treats of this phase of the question in such a convincing manner that we will here take the liberty of adopting his words :
“ It thus became necessary or advisable for the convention to take note of section 13 of article III, to the end that the power of the legislature might be made clear.
The method to be adopted for clearing up the said matter depended upon what section 13 aforesaid meant.
“If that section was intended to embrace the judges and to forbid the increasing of their salaries during their respective terms, then the. method to be adopted for giving the legislature the power to act at its next session would have been by way of excepting such action from the operation of section 13.
“ If, on the other hand, the said section did not apply to the judges, then it would be sufficient to say that section 13 should not be regarded as inconsistent with such initial action by the legislature.
“ The method by exception would be in substance this :
“ ‘ The legislature, at its first session, shall fix the salaries of the judges, and such legislative action is excepted from the operation of section 13 of article III.’
“ The method by construction would be in substance this;
*405“ ‘ The legislature, at its first session, shall fix the salaries of the judges, and section 13 of article III shall not be construed to forbid this.’
“ The first method would clearly imply that the judges were embraced in the class of public officers contemplated by section 13 of article III, while the second method would clearly declare that the judges were not embraced in the said section.
“ The convention did not adopt the method of exception, but adopted the method of construction, when it declared in section 17 of the schedule that the provision forbidding the changing of salaries of public officers should not be inconsistent with such initial act of the legislature, thus:
“ ‘ The general assembly, at its first session .... shall fix and determine the compensation of the judges .... and the provisions of section 13 of the article on legislation shall not be deemed inconsistent herewith.’
“ Now, if section 13 of article III was not inconsistent with the changing of judicial salaries, at the time of the first meeting of the legislature in 1874, how can it be regarded as having altered its meaning and become inconsistent with similar legislative action in 1881, or in 1883, or finally in 1903 ? ”
The interpretation which we have put upon the judiciary article of the constitution, to the effect that the legislature thereunder have the power to increase the salaries of judges from time to time, so as to always have them adequate to the period, is one that has long been accepted and given to the words contained in that article. The clause certainly being susceptible of such construction, it is reasonable to believe that the people who adopted the constitution so understood it, for the reason that the people, through the legislature, have ever since so understood it and so treated it. This being so, no court should take it upon itself to alter such a construction. We are to recollect that the legislature did fix salaries in 1874, and they increased them in 1881, again increased them in 1883 and again in 1903, and that heretofore all persons concerned have assented or acquiesced therein, and that even now there is not a taxpayer in the state who has come forward to raise a question as to the right of the legislature in the premises. Such construction must, under the well-established rule, be adhered to now.
*406At argument both the attorney general and counsel for the defense read and, to a degree, urged upon the court the debates of the constitutional convention, and reports of committees of the constitutional convention. After a most exhaustive examination of authorities, we have reached the conclusion that we have no right to be guided by such matter. The very fact that the very same debates were used by both counsel for respondents and the attorney general to illustrate and demonstrate their respective points of view, shows in itself how unsafe it would be to make a constitutional interpretation upon any such evidence. We are fully aware that there is a line of cases and matter to be found in the text-books, to the effect that where there is obscurity in the meaning, in certain instances, contemporaneous construction is properly resorted to, and in some instances certain cases have allowed the examination of debates and papers upon the constitution, but the weight of authority is most decidedly against such methods of construction, and in the present case we conceive that it would be absolutely wrong to resort to these means for the purpose of making a proper judicial construction of the portions of the constitution here involved.
We are not to lose sight of the fact that we are here dealing with a question that is the product of a long historical struggle —the independence of the judiciary and the right to a fixed term and adequate compensation. We are also to remember that in this struggle, although the judiciary from time to time demanded, and always secured, an adequate, although never a liberal, compensation, still, the great question of the struggle was the right to the permanency of tenure, a right which is not now in question. ■ When the people fixed the term of the judiciary at long periods, and put a mandate in the constitution that the legislature should give them fixed and adequate salaries, they placed a trust in the hands of that branch of the government, and the presumption always is that public officers will perform a public trust, not that they will default therein or abuse the trust, and we prefer to believe that the legislature have performed, and will continue to perform, their trust, rather than to stand in any fear of a wrong being attempted at some time in the future by one branch of the government against another, even if the power to commit such *407a wrong bo admitted to exist, which we thoroughly believe is not so.
For the reasons before given, we hold that the act of 1903 in question is constitutional, and could be constitutionally applied to all the judges in the state in commission at the time of its approval, and should be so applied at the present time. We might rest our conclusions here, but as the subject is one of so much public importance, we will consider it from another point of view.
The twenty-sixth section, article 5 of the constitution, on the judiciary, provides as follows : “All laws relating to courts shall be general and of uniform operation, and the organization, jurisdiction and powers of all courts of the same class or grade, so far as regulated by law, and the force and effect of the process and judgments of such courts, shall be uniform; and the general assembly is hereby prohibited from creating other courts to exercise the powers vested by this constitution in the judges of the courts of common pleas and orphans’ courts.”
This “ uniform operation ” clause is new to the present constitution.
The question arises, is the act of April 14, 1903, to fix the salaries of judges of the several courts, a law relating to courts ? And, if so, is it such a law as is controlled by the mandate of the constitution as set forth in section 26 of article 5, as above quoted, to the effect that “ all laws relating to courts shall be general and of uniform operation ? ” How would these words in the constitution, taken both in their popular and in their technical sense, strike the average mind in answering this question ?
The act is a law. Does it relate to courts ? Webster and other standard authorities state that the word “relating” means “ in reference to,” “ in respect to,” “ in regard to.” This act certainly had reference to, is in respect to, and is drawn in regard to, courts. It not only fixes the salaries to be paid to the judges of all of the courts, but it regulates the method of payment. We do not mean to maintain by this that “ judges ” and “ courts ” are always synonymous terms, but we do hold that the act in question is an act relating to courts, as the judges, in any sense in which the term may be used, constitute *408the most important part of a court, and the act fixes and regulates the payment of salaries to those judges who are the officers constituting the courts, and in whom the constitution vests the judicial power of the commonwealth.
Among the various definitions of a court, in Anderson’s Law Dictionary, we find a court stated to be “ A tribunal established for the public administration of justice, and composed of one or more judges, who sit for that purpose at fixed times and places,” etc. “ The term ‘ court ’ may mean the ‘ judge ’ or ‘ judges ’ of the court, or the judge and the jury, according to the connection and the object of its use.”
So that it would seem plain that an act, such as the act of 1903, is an act relating to courts.
What is meant by the term “ shall be general ? ” Anderson’s Law Dictionary: “ Relating to a whole genus or kind, to a whole class or order; whether of persons, relations, things or places.” Bouvier: “ Laws which apply to and operate uniformly upon all members of any class of persons, places or things, requiring legislation peculiar to themselves in the matter covered by the laws.”
It can be said that general laws are those that are framed in general terms, restricted to no locality, and operating equally upon all of the group of objects, which, having regard to the purpose of the legislation, are disting aished by characteristics sufficiently marked and important to make them a class by themselves.
What is meant by the words “ uniform operation ” as used in this section of the constitution ? Again we refer to Anderson’s Law Dictionary, which states : “ The operation of a law means its practical working and effect; ” and “ that ‘ all law of a general nature shall be uniform in their operation’ means that such laws shall bear equally, in their burdens and benefits, upon persons standing in the same category.” Again, “ Every law of a general nature must operate equally upon all persons brought within the relations and circumstances provided for.” Again, “A law is uniform when all persons brought within the relation and circumstances provided for are affected alike, when it has a uniform operation upon all within the class upon which it purports to operate.”
“We are not at liberty to presume that the framers of the *409constitution, or the people who adopted it, did not understand the force (of) language: ” People v. Purdy, 2 Hill (New York), 31.
It would seem from this analysis, that the provision of the constitution to the effect that all laws relating to courts shall be general and of uniform operation, can well be held to require that a law fixing the salaries of judges, and providing the method of payment, must not only be general in its terms, but must go further and operate uniformly upon all the judges at one and the same time, and it can well be presumed that the legislature had this in mind when they passed the act of 1903, for it is most plain that it was tire legislative intent that this act should take effect and operate uniformly upon all judges in the state at one and the same time ; for the act provides the time of its going into operation to be “ From and after the first day of January, 1904.” When an act provides from and after a day named, the day named is excluded: Arnol v. United States, 13 U. S. 104; Hampton v. Erenzeller & Baker, 2 Brown, 18. Hence, the legislature intended this act to take effect and the new salaries to begin on January 2, 1904, and the term of the office of all judges learned in the law elected after the approval of the act commenced on the first Monday of January, 1904, which was January 4. It is thus clear that on January 2, 1904, there were no judges in office other than those who were in commission at the time of the passage of the act, so that either the said act must have been intended to operate in favor of the judges in commission at the time of its passage, or, for an interval, from and after January 1, 1904, it was entirely inoperative, in contradiction of its express terms.
It will not do to say that the words of the constitution in this section “ all laws relating to courts shall be general and of uniform operation,” are merely general words, and are restricted by the words which follow in the same section. A consideration of the section will show clearly that this is not so. A comma follows the word “ operation,” and then we have a new part beginning with the word “ and,” followed by “ the organization, jurisdiction and powers of all courts of the same class or grade, so far as regulated by law, and the force and effect of the process and judgments of such courts shall be uniform.” It is most plain that these words, standing by *410themselves, make clear and. good sense without relation at all to the words which precede them; and, therefore, the words in the preceding part must be presumed to have a meaning of their own.
The section is in three parts. The first part is clearly intended to cover laws generally which may be enacted from time to time by the legislature concerning any matter relating to the courts, such, for instance, as the act of 1903 in question. The next part is clearly intended to cover and require uniformity in laws which may be enacted by the legislature from time to time relating to the organization, the jurisdiction, the powers and the means used to carry into effect the powers of the courts. And the last part, which is as follows, “ And the General Assembly is hereby prohibited from creating other courts to exercise the powers vested by this Constitution in the judges of the courts of common pleas and orphans’ courts,” is clearly intended to prevent the legislature from creating courts which would be beyond the constitutional prohibitions contained in the first two parts.
The regulation that all laws shall be general which may be enacted from time to time by the legislature regarding the jurisdiction of and practice in the courts, in the broadest sense of the terms, is fully covered and provided for in section 7 of article III of the constitution.
In considering this question of uniform operation, and keeping in mind that the people who voted for and adopted the constitution were supposed to have looked at, understood and intended its provisions in a plain rather than in a technical way, we have a right, in an effort to get at its true meaning, to consider the obvious consequences which would follow a construction of the act of 1903 to the effect that the act is unconstitutional in its attempt to increase the salaries of judges in commission at the time of its approval. New and inexperienced judges would draw salaries considerably larger than old and experienced members of the judiciary. We would practically be face to face with a declaration by the legislature, as shown by the act of 1903, that the salaries paid to the older judges are inadequate and not up to the adequate standard required by the constitutional mandate; and this condition would be impossible of remedy, or, at least, it could not fade out until all of the present members of the Supreme Court, with their *411long terms of service yet to come, had passed from the scene, by which time we can fairly believe, according to the well-known fluctuations of the value of money, salaries would again have to be readjusted, with the like condition of inequality repeated and covering another long period of years. This shows the apparent necessity for a uniform operation of any law fixing the salary of judges; and it seems almost impossible that we should presume that the people, when they adopted the constitution in 1873, ever understood or intended that the fundamental law of the state should have or be given a meaning which would bring about and make practically irremediable such an unjust and vicious state of affairs as would follow a different construction. It is much easier to believe that knowing the fact that the terms of the judges were fixed at periods a great deal longer than the terms of any other of the important public officers, to wit: from ten to twenty-one years, they intended and meant what they said in the constitution, that all laws relating to courts should be general and of uniform operation in this respect just as much as in all and every other respect.
“ When a particular construction of an instrument leads to hardship, inconvenience or absurdity, respect due from courts to a co-ordinate branch of the government or to a constitutional convention, will not permit them readily to presume that such construction was intended: ” Taylor v. Taylor, 10 Minnesota, 107.
If we are correct in our conclusions, that, under section 18 of article Y, the legislature had the right and was merely carrying out a constitutional mandate when it enacted the act of 1903, fixing and raising the salaries of judges, and that that act is a law relating to courts, then section 26 of article Y requires that such a law shall not only be general but shall be of uniform operation, meaning that it shall operate on all members of the judiciary at one and the same time. And it follows that section 13 of article III, “No law shall extend the term of any public officer, or increase or diminish his salary or emoluments, after his election or appointment,” cannot be held as applicable to the judiciary, for it is utterly impossible to carry out the mandates of that section and at the same time have any law fixing the salary of judges which would be general and of uniform operation.
*412We are convinced, after a most thorough investigation of all the authorities cited by counsel on each side at argument, and considerable original research on our own part, that the act of 1908, increasing the salaries of judges, must be held to apply to all the judges in the state, including those who were in commission at the time of its approval, as well as those who have taken office since.
If, after the thoughtful consideration which'we have given to the matter, we still had a doubt as to whether or not the act was constitutional in its attempt to increase the salaries of those judges who were in commission at the time of its approval, it would be our duty to resolve that doubt in favor of the constitutionality of the act in this respect, but we prefer not to place bur decision upon any such ground, but to rest it upon the ground that we conceive the act to be constitutional in its application to all of the judges in the state, and. that it is the duty of the state treasurer to honor the warrants of the auditor general which have been and which may hereafter be drawn under this act to their full extent.
The writ of mandamus is awarded as prayed for, as per formal 'order to that effect filed herewith.